Title: To James Madison from Pasquale Navarro, 10 April 1811 (Abstract)
From: Navarro, Pasquale
To: Madison, James


10 April 1811, Naples. Has produced a mathematical work that will astonish the geometers, as it deals with the resolution of the problem of the trisection of the angle, which has occupied the most renowned talents in the world for nearly twenty centuries. Sends JM a copy of his work so that it might be made public in the U.S., where science, letters, and the fine arts are cultivated.
